Citation Nr: 0709591	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  06-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the left hip and left lower leg.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for the residuals of 
an injury to the left hip and left lower leg.


FINDING OF FACT

The veteran's left hip and leg conditions first manifested 
many years after his separation from service and are 
unrelated to his period of service or to any incident 
therein.


CONCLUSION OF LAW

Residuals of an injury to the left hip and lower leg were not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
arthritis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

The veteran asserts that he injured his left hip and left 
lower leg when a light fell on him during a storm at sea.  
His service medical records confirm that he reported to sick 
call in February 1945 after a boat light fell from the upper 
deck, striking his leg.  Physical examination at that time 
revealed a very tender and slightly discolored left lower 
leg.  No mention was made of the left hip.  He was given pain 
medication and ordered to bed.  The diagnosis was contusion 
of the left lower leg.  Approximately one week later he was 
found to be well, and was ordered to duty.  His service 
medical records do not otherwise reflect complaints of or 
treatment for left hip or leg pain.  On examination in 
December 1945, prior to separation from service, the veteran 
reported a history of a contusion to the left leg.  Physical 
examination, however, revealed no current abnormalities of 
the left hip or leg.  As examination prior to separation from 
service did not reveal left hip or leg abnormalities, the 
Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current left hip and leg conditions.  38 C.F.R. § 3.303(b).  
The veteran stated that he first sought treatment for left 
hip and leg pain in approximately 1953.  Records of such 
treatment, however, are unavailable.  The first post-service 
clinical evidence of treatment for left hip pain is dated in 
November 2004.  At that time, the veteran reported that his 
left hip hurt when walking or lying on it.  Pain was 
alleviated by rest.  Physical examination revealed marked 
tenderness in the trochanteric area but was otherwise 
unremarkable (there was no evidence of arthritis).  The 
assessment was acute left trochanteric bursitis.  There are 
no subsequent treatment record related to complaints of left 
hip pain.  The first post-service clinical evidence of 
treatment for left leg pain is dated in August 2005, when the 
veteran complained of a 40-year history of back pain that 
radiated into his left leg.  MRI examination of the back 
revealed degenerative changes.  Sensory examination of the 
lower extremities was abnormal.  The assessment was mild 
spinal stenosis with associated neural claudication.  
Subsequent records dated to February 2006 show continued 
treatment for complaints of pain and cramping in the left 
lower extremity assessed as radicular in nature.  There is no 
evidence in the veteran's claims folder indicating that any 
of his treating providers found a relationship between his 
left hip and leg pain and his period of active service.  In a 
June 2006 statement, the veteran's private physician noted 
the veteran's history of an injury to his left hip and leg 
during service, but currently found no remarkable findings 
related to the veteran's left leg and his reported injury.

While the veteran alleges that he received treatment for his 
left hip and leg eight years after his discharge from 
service, there are no records which reflect treatment for 
left hip or leg problems dated prior to November 2004, nearly 
50 years after his separation from active service.  In view 
of the lengthy period without evidence of treatment, there is 
no evidence of a continuity of treatment, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of a chronic left 
hip or leg condition during the veteran's period of active 
service.  Just one week after the initial report of injury, 
the veteran was found to be well and was ordered to duty.  As 
there is no evidence of a chronic left hip or leg problem 
during service or that any current leg or hip disability may 
be the result of the injury during the veteran's service, the 
Board finds that a VA examination is not required in this 
case.  Finally, there is no evidence establishing a medical 
nexus between military service and the veteran's current left 
hip and leg problems.  Thus, service connection for residuals 
of an injury to the left hip and leg is not warranted.

The Board has considered the veteran's assertions and those 
of several of the men with whom he served that his current 
left  hip and leg problems are related to his period of 
active service.  However, to the extent that the veteran and 
his fellow servicemen relate his current problems to his 
service, their opinions are not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left hip and leg problems first manifested many 
years after his period of active service and are not related 
to his active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for left hip and leg problems, 
the "benefit of the doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and March 
2006; and a rating decision in October 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

Service connection for the residuals of an injury to the left 
hip and left lower leg is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


